Citation Nr: 0410445	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.  Service in Vietnam is indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, granted service connection for bilateral hearing 
loss and assigned a noncompensable (zero percent) disability 
rating.  The veteran perfected an appeal as to the rating 
assigned.  


FINDINGS OF FACT

1.  Private examination in March 2003 shows that the veteran has 
level II hearing in the right ear and level III hearing in the 
left ear; VA examination in July 2003 shows that the veteran has 
level II hearing in each ear.  

2.  The evidence in this case does not show a marked interference 
with employment or frequent periods of hospitalization due to the 
veteran's bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100 and 4.86 (2003).

2.  The criteria for increased disability rating for bilateral 
hearing loss on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for his service-
connected bilateral hearing.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  The 
Board will then move on to an analysis of the issue.  Although all 
of the evidence in the claims file may not be specifically cited 
in the Board's decision, the Board has reviewed and considered all 
of the evidence in the claims file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107].  The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission of new 
and material evidence, which is not at issue here, the 
implementing regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make 
a determination as to the applicability of the various provisions 
of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board will now 
address these concepts within the context of the circumstances 
presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000), 
in which the Court held that VA could not assist in the 
development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The veteran was provided the laws and regulations pertaining to 
his claim in the August 2003 statement of the case (SOC).  

With respect to specific VCAA notice requirements, according to 
VA's General Counsel, the notice provisions of VCAA do not apply 
if, in response to a decision on a claim for which VA has already 
provided the VCAA notice, the claimant files a notice of 
disagreement that raises a new issue.  See VAOPGCPREC 8-2003 
(December 22, 2003).  

In the case now before the Board, the record reflects that the 
veteran was provided adequate and appropriate VCAA notice in May 
2003 in regards to his initial service connection claim.  In 
particular, the RO informed the veteran in that letter that   
It would help him get such things as medical records, employment 
records and records from other federal agencies, and that it would 
also assist him by providing him with a medical examination.  The 
veteran was provided with a list of various types of evidence 
which he was requested to send to the RO.  See the May 5, 2002 
letter from the RO to the veteran.  This letter is sufficiently 
specific so as to satisfy Quartuccio concerns as to notifying the 
veteran of the relative responsibilities of the RO and himself. 

The RO granted service connection for bilateral hearing loss in a 
June 2002 decision of June 2003 and assigned a noncompensable 
rating.  Later that month, the veteran filed a notice of 
disagreement with assignment of the zero percent rating.  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable to this claim for an 
increased initial rating.  
The Board is bound by the precedential opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).    The Board therefore concludes that under 
the circumstances here presented furnishing the veteran with 
additional VCAA notice is not required.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated with 
the claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes service medical records, a private medical record, a 
private physician's statement, and a VA examination.  The veteran 
and his representative have not identified any outstanding 
evidence.  

In his notice of disagreement received in June 2003, the veteran 
contends that a March 2003 private examination, submitted in 
conjunction with his claim for service connection, is inadequate 
for rating purposes because it was not conducted in compliance 
with 38 C.F.R. §§ 3.385, 4.85, and 4.86.  Without addressing the 
merits of the veteran's contention, the Board notes that the 
veteran was subsequently provided a VA examination.  See 38 C.F.R. 
§ 3.159(c) (4) (2003).  The Board notes, however, that in 
analyzing the claim it will consider the March 2003 examination 
report, as it is obligated to do so by law.  See 38 U.S.C.A. § 
7104(a).  

In a written submission dated in September 2003, as well as in his 
VA Form 646 in February 2004, the veteran's representative in 
essence contends that the July 2003 VA examination is inadequate.  
The representative does not make any specific contention as to why 
the examination is inadequate.

Upon review, the Board finds that the examination report is 
adequate for rating purposes.  The report reflects a familiarity 
with and discussion of the veteran's present complaints, and that 
the examiner made findings that were pertinent to determining the 
level of severity of the veteran's bilateral hearing loss.   The 
Board can find nothing to indicate that the examination was 
cursory or that the examiner did not give adequate attention to 
the veteran's complaints.  38 C.F.R. § 4.85 provides that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  A review of the July 2003 VA 
examination clearly shows that it provided puretone threshold 
results at 1000, 2000, 3000 and 4000 Hertz for each ear, as well 
as speech discrimination tests, as required by the regulation.  

The Board notes that while it is unclear whether the VA examiner 
who conducted the examination is a state-licensed audiologist, an 
addendum indicates that the evaluation was reviewed by the Chief 
of Audiology and Speech Pathology at the VA Medical Center, a 
state-licensed audiologist, and found to be adequate for rating 
purposes.  The examination report contains all information 
necessary for rating the veteran's service-connected hearing loss.  
The examination is therefore in compliance with the directives of 
38 C.F.R. § 4.85.  

As indicated above, the representative has been noticeably vague 
concerning his assertions that the examination is inadequate, and 
he has pointed to no specific flaws in the examination.  As a 
person without medical training, the veteran's representative is 
not competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board 
rejects the representative's contention and the implied request 
that another examination be scheduled.  See also Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim].

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 38 
C.F.R. § 3.103 (2003).  In his September 2003 substantive appeal 
(VA Form 9), the veteran decline a personal hearing before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the merits as 
to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent the 
average impairment of earning capacity resulting from disability.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes 
will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the present level of disability is of primary 
importance, is not applicable.  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings".  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for profound 
deafness.  VA audiometric examinations are conducted using a 
controlled speech discrimination test together with the results of 
a puretone audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination test.  
The horizontal columns in Table VI represent nine categories of 
decibel (dB) loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2002).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of the 
ear, including the criteria for evaluating hearing loss.  The 
Board notes that the veteran's initial claim for service 
connection was received in April 2003, after the amended 
regulations became effective.  Thus, the veteran's claim will be 
evaluated in accordance with the amended regulations only.  See 
VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described above 
using Tables VI and VII was not changed, and therefore, has no 
effect on the veteran's claim.  However, pertinent changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the puretone threshold is 30 dB or less at 1,000 hertz, and 
70 dB or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Factual Background

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). In this case, 
however, there appears to be no pertinent medical evidence until 
approximately the time of filing of the veteran's initial claim of 
entitlement to service connection.

The veteran's service medical records are negative for hearing 
loss.  His DD 214 lists his military occupational specialty as 
crane operator.  

In a March 2003 statement, Dr. C.F. reported seeing the veteran 
for hearing loss.  Attached to the statement was an audiological 
evaluation which was uninterpreted as to pure tone threshold 
results; however, in the statement, Dr. C.F. indicated that the 
results showed a mild high frequency sensorineural hearing loss 
bilaterally.  Specifically, he stated that the pure tone average 
for 1000, 2000, 3000 and 4000 Hertz was 40 dB in the right ear and 
41.25 dB in the left ear.  He further stated that speech 
discrimination scores were 84 percent for the right ear and 80 
percent for the left ear.  

In a June 2003 rating decision, the RO granted service connection 
for bilateral hearing loss, which was evaluated as noncompensably 
disabling from April 21, 2003, the date of receipt of the 
veteran's claim.  Service connection was also granted for tinnitus 
and a 10 percent disability rating was assigned.  The grants of 
service connection were based on the veteran's in-service noise 
exposure.

On VA audiological evaluation in July 2003, pure tone threshold 
levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
45
55
LEFT
N/A
10
25
55
60

Speech recognition was 84 percent in each ear.  

Analysis

Service connection is currently in effect for bilateral hearing 
loss, evaluated as zero percent disabling.  The veteran seeks a 
higher disability rating.  

As noted above, service connection is in effect for tinnitus; a 10 
percent disability rating is in effect.  This is the highest 
rating available.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  The veteran has not appealed the tinnitus rating.

Schedular rating

Applying the findings of the private examination in March 2003 and 
the July 2003 VA examination to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
noncompensable evaluation at this time.  Considering that the 
examinations show that the veteran's right ear manifests average 
puretone thresholds of 40 
(March 2003) and 31 (July 2003) dB, and 84 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the 
veteran's right ear hearing loss to be Level II impairment.  
Regarding the veteran's left ear, the March 2003 private 
examination reflecting an average puretone threshold of 41 dB and 
80 percent speech discrimination shows his hearing loss to be 
Level III impairment, while the July 2003 VA examination 
reflecting an average puretone threshold of 40 dB and 84 percent 
speech discrimination shows his hearing loss to be Level II 
impairment.  The Board notes that no matter which examination is 
used, the schedular criteria for a compensable rating are not met.  

Moreover, since there are specific requirements in terms of pure 
tone threshold averages and speech reception test results for each 
percentage rating, the assignment of a compensable rating 
utilizing the provisions of 38 C.F.R. § 4.7 is not appropriate.  
The veteran's test results clearly fall within the parameters for 
a zero percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2003).

The amended regulations added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 64 
Fed. Reg. 25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds at each of the specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 dB's or more, an evaluation 
could be based upon either Table VI or Table VIa, whichever 
results in a higher evaluation.  Under section 4.86(b), when a 
puretone threshold is 30 dB or less at 1000 Hertz, and is 70 dB or 
more at 2000 Hertz, an evaluation could also be based either upon 
Table VI or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 38 
C.F.R. § 4.86 are not met in this case with respect to either ear.  
Puretone thresholds exceed 55 dB's at 4000 Hertz only in the right 
ear and at 3000 and 4000 Hertz only in the left ear, so the 
requirements of subdivision (a) are not satisfied.  With respect 
to subdivision (b), although puretone thresholds are below 30 dB 
at 1000 Hertz, they are not 70 dB or more at 2000 Hertz.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed 
the concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the Board finds that at no time since the effective 
date of service connection, April 21, 2003, has the veteran meet 
or nearly approximated the criteria for a compensable disability 
rating for his bilateral hearing loss.  As the factual background 
makes clear, the veteran's hearing impairment has never approached 
that which would allow for the assignment to a higher rating.  
Indeed, the only pertinent evidence of record since April 21, 2003 
is the VA examination report.  Accordingly, the Board concludes 
that staged ratings are not for application in this case.

Extraschedular evaluation 

In the August 2003 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with the issue on appeal.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the appellant's claim for 
an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative.  Indeed, it does not appear that the veteran is 
contending that his bilateral hearing loss creates an exceptional 
or unusual disability picture.

The record does not show that the veteran has required frequent 
hospitalizations for his bilateral hearing loss.  Indeed, it does 
not appear from the record that he has been hospitalized at all.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the veteran's hearing 
disability.  He has not so contended.  Moreover, a  review of the 
record discloses that the veteran has been awarded a non service-
connected pension, effective April 1975, due to an accidentally 
self-inflected gunshot wound of the left upper extremity.  This 
disability obviously markedly interferes with his employability, 
not the hearing loss.  

The veteran has not provided any information concerning how his 
hearing loss impacts his employment.  His various communications, 
evidently prepared by his representative, instead focused on 
alleged inadequacies in the examination reports. These contentions 
have been dealt with by the Board above.  

In short, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the claim.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased (compensable) disability rating for 
bilateral hearing loss is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



